Citation Nr: 0912608	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-16 436A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for residuals of a left 
inguinal hernia, status post repair. 

3.  Entitlement to service connection for a bilateral ankle 
condition.  

4.  Entitlement to service connection for an eye condition.

5.  Entitlement to service connection for a right hip 
condition.  

6.  Entitlement to an initial compensable evaluation for 
tension headaches. 

7.  Entitlement to an initial compensable evaluation for a 
left testicular cyst.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to 
November 1975.  He also had verified periods of active duty 
for training (ACDUTRA) in the Army Reserves from May 23, 1976 
to June 5, 1976; June 3, 1978 to June 17, 1978; and from July 
21, 1979 to August 4, 1979.  The Veteran had additional 
active duty service from November 1980 to March 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2000 and February 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The June 2000 rating 
decision, in pertinent part, granted service connection for 
tension headaches and a left testicular cyst, each evaluated 
as noncompensable, effective in April 1999. 

In the February 2003 rating decision the RO, in pertinent 
part, denied service connection for a skin condition, and 
confirmed previous denials of service connection for a 
bilateral ankle pain, an eye condition, right hip pain, and a 
left inguinal hernia.

In January 2007, the Board determined that new and material 
evidence had been submitted to reopen the previously denied 
claims, and remanded the appeal for additional development.  
The requested development has not been fully completed.

The issues of entitlement to service connection for a 
bilateral ankle, eye, and right hip disorder; and entitlement 
to compensable evaluations for tension headaches and a left 
testicular cyst are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence relates a current skin 
disability to active military service.

2.  Residuals of a left inguinal hernia, which resulted in a 
post-surgical scar, were incurred during active service.


CONCLUSIONS OF LAW

1.  Service connection for a skin disability is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

2.  Service connection for residuals of a left inguinal 
hernia is warranted.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1111, 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation and its impact on the Veteran's case.  Given the 
entirely favorable action below, however, no discussion of 
the VCAA is required at this point.  Any VA deficiency in 
meeting the duties to notify or assist has not resulted in 
prejudicial error.

Service Connection 

Legal Criteria 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of 
duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden, 381 F.3d 1163 
(Fed. Cir. 2004); see Caluza, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  Wagner, 370 F.3d at 
1096.
Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494- 95 (lay person may provide eyewitness account of 
medical symptoms)).  



Skin disorder

Factual Background 

The Veteran's service treatment records reflect complaints of 
skin problems and treatment for a persistent rash with 
pruritis, tinea versicolor, and lichen simplex chronicus.  

Post-service medical records include a February 2000 VA 
treatment record showing a diagnosis of lichen simplex 
chronicus.  Lichen simplex chronicus was diagnosed again in 
July 2001.  A March 2003 VA treatment record reveals the 
Veteran had a discolored rash over the anterior chest, and in 
September 2003 he was treated for a pruritic eruption on the 
chest, diagnosed as nummular dermatitis, upper abdomen.  

The veteran underwent a VA skin examination in September 
2007, where he reported onset of skin problems consisting of 
a flaky and very itchy red patch on his left upper abdomen 
that had appeared during service in Korea.  He reported that 
this inflamed area had gradually increased in size and 
intensity over the years.  The physical examination showed a 
mildly dusky lichenified patch in the left upper abdomen.  
The examiner rendered a diagnosis of nummular eczema, lichen 
simplex chronicus.  He opined that it was at least as likely 
as not that the current skin condition began in service.

Analysis

The Veteran clearly has a current diagnosis of nummular 
eczema, lichen simplex chronicus, as indicated by the 
September 2007 VA examiner's diagnosis.  Thus, a current 
disability has been demonstrated.

There is evidence of skin problems in service, with evidence 
of continued skin problems in the years following discharge 
from service.  

In addition, a nexus between the skin symptoms in service and 
the current skin disorder is established.  Although nummular 
eczema, lichen simplex chronicus was not specifically 
identified in service, the September 2007 VA examiner noted 
that the Veteran had a history of recurrent skin problems in 
service; and that it was at least as likely as not that the 
current diagnosis of nummular eczema, lichen simplex 
chronicus began in service.  

The examiner formed his opinion based on comprehensive review 
of the claims file, the Veteran's reported history, and 
clinical examination of the Veteran.  The history reported by 
the Veteran on examination is not contradicted by the record; 
therefore, the examiner's opinion is competent evidence.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e.g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  
There is no conflicting opinion of record.  

The criteria for establishing service connection have been 
met.  Accordingly, resolving all doubt in favor of the 
Veteran, entitlement to service connection for a skin 
disorder is granted.  

Left Inguinal Hernia

Factual Background 

The claims folder does not contain a report of examination 
for the Veteran's entrance into ACDUTRA from July 21, 1979 to 
August 4, 1979.  However, in his September 1999 application 
for benefits, the veteran indicated that the onset of his 
left inguinal hernia was in 1975.  

A February 1976 VA examination report reflects that the 
Veteran reported a one-month history of hernia.  A clinical 
examination confirmed the presence of a left inguinal hernia.  
No subjective symptoms were reported, such as tenderness to 
palpation or pain.  The examiner indicated in his findings 
that the Veteran was not bedridden and did not require 
hospitalization.

In an August 1979 statement, the Veteran reported that he had 
been involved in an accident during ACDUTRA service for the 
reserves at Fort Drum, New York, necessitating surgical 
repair of his hernia.  He submitted a report of an accidental 
injury that showed the date of the accident, July 26, 1979.  
He also submitted his order numbers, 84-1 and 65-2 for a 
total of 16 days of active duty for training.  

The Board remanded this case in January 2007 for verification 
of the Veteran's duty status at the time of the claimed 
injury.  Supplemental service personnel records recently 
received from National Personnel Records Center (NPRC) 
confirm the Veteran was on ACDUTRA at the time of injury.  

The relevant service treatment records show the Veteran was 
admitted to a VA hospital emergency department in July 1979 
complaining of a painful hernia.  At the time of admission, 
he was not ambulatory due to his symptoms.  The clinical 
notes indicate that the left inguinal hernia injury had 
occurred during summer camp.  After a brief course of 
treatment, the Veteran was discharged to light duty with 
instructions for follow-up after discharge from active duty.  

When seen at another VA hospital on August 6, 1979 post-
discharge; a herniorrhaphy was deemed necessary.  Surgical 
notes refer to the hernia as "post-traumatic" in origin.  
At a VA examination in January 1980, the Veteran was observed 
to have a 3 1/2 inch non-adherent, non-keloidal scar parallel 
to the left inguinal region.

While the case was in remand status, the Veteran underwent a 
VA examination in September 2007.  Objective observation did 
not reveal any reducible masses upon palpation of the left 
inguinal area.  The cough impulse test was also negative.  
However, the Veteran was observed to have a scar at the site 
of the left inguinal hernia scar measuring 5 cm x .3 cm.  

The examiner also stated that the Veteran had residual 
function impairment in that he has to avoid lifting in excess 
of 80 pounds to prevent recurrence of the inguinal hernia.  
The diagnoses were residuals of the left inguinal hernia 
repair, scar asymptomatic at present; and no evidence of 
recurrence of left inguinal hernia at present.

Analysis

The veteran has current residuals of a left inguinal hernia 
repair, namely a scar and limitations on his ability to lift.  

A February 1976 VA examination revealed the presence of a 
left inguinal hernia prior to the period of active service 
beginning July 20, 1979.  That examination placed the onset 
of symptoms after the period of active duty, while the 
Veteran's report of symptoms in 1975, suggests that the 
symptoms began during that period of service.  

The presumption of soundness does not apply to the period of 
ACDUTRA because the Veteran has not previously established 
that he was injured or incurred a disease during this period 
and therefore has not established veteran status for that 
period.  38 U.S.C.A. §§ 101(12), (24)(B) (West 2002).  
Veteran status or service in excess of six months is required 
for the presumption to apply.  38 U.S.C.A. § 1111, 1132, 1137 
(West 2002).

The records show no evidence of hernia repair or related 
complications during the three-year period from the 1976 VA 
examination until ACDUTRA in July 1979; the hernia appears to 
have been asymptomatic.  The hernia clearly became 
symptomatic following the Veteran's acute injury in July 
1979, as it was then noted to have caused severe pain; these 
findings demonstrate an in-service injury that aggravated the 
pre-existing injury.  Hence, the element of an in-service 
injury is demonstrated.  

In August 2003 and April 2004 statements, the Veteran 
indicated that his left inguinal hernia continued to trouble 
him.  Also, the September 2007 VA examiner has identified a 
residual surgical scar and limitations from the herniorrhaphy 
procedure.  Based on the foregoing, the preponderance of 
evidence supports a grant of service connection for the left 
inguinal hernia that was aggravated during a period of 
ACDUTRA.  38 U.S.C.A. § 1153.  Any doubt has been resolved in 
the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder is granted.

Service connection for residuals of a left inguinal hernia is 
granted.


REMAND

In January 2007, the Board remanded this appeal for 
additional development, to include VA examinations for the 
claimed eye, bilateral ankle, and right hip disabilities.  
The examiners were asked to provide nexus opinions as to 
whether or not it was at least as likely as not that those 
disabilities began in, or were otherwise related to disease 
or injury in service.  

At a September 2007 VA optometry examination, Dr. A., the 
Chief of Optometry, provided a diagnosis of "recurrent 
pterygium each eye; surgery for the condition while on active 
duty, presbyopia."  At a September 2007 orthopedic 
examination, a VA examiner provided diagnoses of bilateral 
ankle strain, mildly active in the left ankle and moderately 
active in the right ankle; and right hip strain with impaired 
range of motion and arthritis, moderately to severely active.  
Neither examiner provided the requested nexus opinions.  

The requested opinions must be provided.  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  38 
U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); see also See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Since the issuance of the April 2004 statement of the case 
(SOC), and the Board's January 2007 remand decision, 
additional pertinent evidence has been submitted to the AMC.  
The Board's remand instructed that a supplemental statement 
of the case (SSOC) should be issued if the benefits on appeal 
were not fully granted.  This instruction is in accord with 
38 C.F.R. § 19.38 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned 
to the examiners who conducted the 
respective optometry and orthopedic 
examinations in September 2007, if they 
are available.  

In regards to the optometry 
examination, the file should be 
returned to the Chief of Optometry, so 
that he may provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
the recurrent pterygium, bilateral eyes 
is related to the result of a disease 
or injury in service.  A complete 
rationale is requested for the opinion.

The orthopedic examiner is asked to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the current 
bilateral ankle strain, and right hip 
strain and arthritis began in service 
or are otherwise the result of a 
disease or injury in service.  A 
complete rationale is requested for the 
opinion.

2.  After ensuring the requested 
development is completed, the RO/AMC 
should re-adjudicate the remaining claims 
on appeal.  If any claim is not fully 
granted, a supplemental statement of the 
case (SSCO) must be issued before 
returning the claims to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


